DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election / Restriction
Applicant’s election of Group II, independent Claims 29 and 30 in the reply filed on September 30, 2022 is acknowledged (p. 4 of the Response to Election / Restriction). Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The Examiner further acknowledges Applicant’s cancelation of Claims 1-28 and the addition of new claims 31-44 that depend from Claims 29 and 30.  
	Applicant’s election is made FINAL.  

Status of the Claims
Based on Applicant’s election described above Claims 29-44 are pending and are examined on the merits below in the U.S. non-provisional application.  

Drawings
The drawings are objected to because
			Figs. 5-64 and 83-90 and 98-123 of the REPLACEMENT SHEET drawings filed on April 14, 2022 having various shadings of grey with a key that indicates what fluids in any particular figure are a High Density Fluid versus a Low Density Fluid.  With the current grey shading representation it is difficult for a reader of the specification to easily discern what represents the High Density Fluid versus the low density fluid in further contrast to the other gray shaded structures in these Figures so that Applicant’s process/method of generating power is clearly understood.  Additionally, some Figures (for example Figs. 11 and 12) contain a key where the Low Density Fluid is not represented/no key shown (i.e., it is not understood if there is no Low Density Fluid to represent in Fig. 11 and/or if the grey shade that represents the Low Density Fluid was not properly added to the key).  Other Figures like Fig. 15 show the word “electricity” within an arrow structure at the top of Fig. 15 that is difficult to read.  Also, these drawings are not consistently marked.  For example, Fig.62 appears to show reference numeral 5 and 5 and the left 5 is not the pump as is described in the specification.  The examiner encourages Applicant to review every drawing in the application to ensure the reference numerals are properly labeled.    
		Figs. 65 and 66 appear to be the same figure, and as such, it is not understood how Fig. 66 is different from Fig. 65 (perhaps Fig. 66 has a different flow characteristic that makes it different, but flow arrows are not shown in the various flows between structures 1 and 12 like are shown previously in Fig. 65). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informality:
		“’9’ may comprise ow density fluid transferred” (lower portion of p. 23 of the specification should be ‘’9’ may comprise low [[
Appropriate correction is required.

Claim Objection
The following claim is objected to because of the following informality:  
		Claim 32 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 31. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  To further streamline the subject matter understanding of the claim suite it is recommended that the dependency of Claim 32 be further amended to depend on the other independent Claim 30.  
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41 and 43-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to Claims 41 and 43-44
	
	The element “a desalination feed” (each of Claims 43 and 44) in combination with the element “a desalination feed” (each of Claims 29 and 30, last line of each claim) makes these claims indefinite in that it is unclear if Applicant is trying to further limit a new element or is attempting to further limit an element previously recited.  Claim 41 also recites the same element as Claims 43 and 44 and so is similarly rejected like Claims 43 and 44 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-44 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2015 002 654 A1 (Buehler; published on December 3, 2015) (BUEHLER) in view of International Application WO2020/072080A1 (Kelada; published on April 9, 2020) (KELADA) (an English Machine Translation of DE 10 2015 002 654 A1 has been provided for Applicant’s convenience and the citations of BUEHLER below are taken from this English Machine Translation).    
	In reference to Claim 29, BUEHLER teaches
			A process for storing power (via pumped storage power plants, ¶ 0010, Figs. 1 and 3) comprising: 
				storing a first fluid (energy carrying medium/fluid 1 (110), ¶ 0045, line 5, Figs. 1 and 3) in a first storage reservoir (upper storage basin 4, ¶ 0045, line 9); 
				storing a second fluid (second medium/fluid 2 (150), ¶ 0045, lines 3-5) which has a higher density than the first fluid (110 is a lighter/less dense fluid than 150, ¶ 0045, line 18) in a second storage reservoir (lower storage container 120, ¶ 0045, lines 9-12 and 21-23) located at a lower elevation than the first storage reservoir (4); 
				operatively connecting a pump (pump turbine 2, ¶ 0045, line 17) and the first and second reservoir (4, 120) such that power is stored (¶ 0045, lines 21-24) by displacing the second fluid (150) in the second storage reservoir (120, ¶ 0045, lines 17-23) by pumping the first fluid (110) in the first storage reservoir (4) to the second storage reservoir (120); and 
				allowing the first fluid (110) to exit the second storage reservoir (120) to generate power (generates electricity/energy recovery/power, ¶ 0045, lines 25-29).  
While BUEHLER teaches allowing the first fluid to exit the second storage reservoir to generate power as described above and that the features of this arrangement can be used in other effective combinations (¶ 0048), BUEHLER is silent about the first fluid exiting the second storage reservoir and pressure exchanging with a desalination feed to generate that power.  KELADA teaches systems for water/brine power generation and desalination (title, Abstract, Figs. 1-46) where the first fluid is pressure exchanging with a desalination feed (twin RO modules 64, ¶ 0129, Fig. 15) to generate power (¶ 007, lines 1-3, ¶ 009, last three lines, ¶ 048, lines 1-4, and ¶s 0128-0131, Fig. 15).  
	It would be obvious to a person having ordinary skill in the art (PHOSITA) to utilize energy laden fluid to pressure exchange with a desalination feed to generate power that also includes further water/desalination processing as taught by KELADA and incorporate these kinds of features into the system of BUEHLER for the benefit of providing both commercially viable power production and water desalination processing as expressly described by KELADA (¶s 0174-0179 of KELADA).   
	In reference to Claims 31-36, BUEHLER is silent about the first fluid exiting the second storage reservoir and pressure exchanging with a desalination feed to generate that power along with transferring the first fluid to a power recovery device/pressure exchanger.  KELADA teaches systems for water/brine power generation and desalination (title, Abstract, Figs. 1-46) where the first fluid is pressure exchanging with a desalination feed (twin RO modules 64, ¶ 0129, Fig. 15) to generate power (¶ 007, lines 1-3, ¶ 009, last three lines, ¶ 048, lines 1-4, and ¶s 0128-0131, Fig. 15) that comprises the process of transferring the first fluid into a power recovery device (Claims 31 and 32)/pressure exchanger (Claims 33 and 34) (pressure exchanger 114, ¶ 0128, line 3, Fig. 15) to generate power (“brine pressure power recovery”, ¶ 0128, lines 1 and 2) and transferring the power from the first fluid to a desalination feed stream (Claim 35)/RO desalination system (Claim 36) (¶ 0128-0131, Fig. 15)  
	It would be obvious to the PHOSITA to utilize energy laden fluid to pressure exchange with a desalination feed to generate power that also includes further water/desalination processing that further includes transferring the first fluid into a power recovery device/pressure exchanger/desalination feed stream/reverse osmosis desalination feed stream as taught by KELADA and incorporate these kinds of features into BUEHLER’s system for the benefit of constructing an efficient system that provides commercially viable power production/water desalination processing as expressly described by KELADA (¶s 0174-0179 of KELADA).   
	In reference to Claim 37, BUEHLER further teaches that the first fluid (110, Figs. 1 and 3) comprises a hydrocarbon (“hydrocarbons”, last paragraph in ¶ 0026, last four lines).  
	In reference to Claim 39, BUEHLER also teaches that the first fluid (110, Figs. 1 and 3) comprises ethanol (“ethanol (0.789 kg/l”, last paragraph in ¶ 0026, last four lines).  
	In reference to Claim 41, BUEHLER teaches different density fluids and that the stored energy of a first fluid is released, but is silent about the first fluid comprising a desalination feed comprising water.  KELADA teaches systems for water/brine power generation and desalination (title, Abstract, Figs. 1-46) where a saline water power and desalination system can be arranged at different elevations (¶ 008) after which desalination the saline water can occur with a reverse osmosis system where the first fluid (LP treated seawater) comprises a desalination feed comprising water (seawater pumped through RO membranes (64, 64) and also transferred to a seawater treatment plant for further processing, Fig. 15). 
	It would be obvious to the PHOSITA to utilize the fluid density/stored energy teachings of BUEHLER and incorporate this understanding to further have a first fluid that contains water and a desalination feed comprising water as taught by KELADA for the benefit of constructing an alternate kind of system that provides commercially viable power production and water desalination processing as expressly described by KELADA (¶s 0174-0179 of KELADA).   
	In reference to Claim 42, BUEHLER teaches that the process further comprises transferring at least a first portion (¶ 0045, lines 11-20) of the first fluid (¶ 0045, lines 45 and 46) to an electric generator (2, Figs. 1 and 3), BUEHLER does not teach a desalination system.  KELADA teaches systems for water/brine power generation and desalination (title, Abstract, Figs. 1-46) that also includes transferring a portion of the first fluid (LP treated seawater, Fig. 16) to a desalination system (¶s 0126-0131).
	It would be obvious to the PHOSITA before the effective filing date of the invention to transfer at least a second portion of the first fluid to a desalination system as taught by KELADA and incorporate this kind of feature into BUEHLER’s system for the benefit of providing water desalination processing in addition to power generation expressly described by KELADA (¶s 0174-0179 of KELADA).   
	In reference to Claim 43, while BUEHLER teaches a first fluid BUEHLER is silent about further comprising pressurizing a desalination feed comprising water with the pump.  KELADA teaches systems for water/brine power generation and desalination (title, Abstract, Figs. 1-46) that further comprises pressurizing a desalination feed comprising water with the pump (pumps P1, P2, P3, P4, P5, ¶ 0126, Fig. 15).
	It would be obvious to the PHOSITA to further comprises pressurizing a desalination feed comprising water with the pump as taught by KELADA and further incorporate this feature into the system of BUEHLER for the benefit of providing effective water desalination processing and/or power generation as expressly described by KELADA (¶s 0174-0179 of KELADA).   
	In reference to Claim 30, BUEHLER teaches 
		A process for storing power (via pumped storage power plants, ¶ 0010, Figs. 1 and 3) comprising: 		
			storing a first fluid (energy carrying medium/fluid 1 (110), ¶ 0045, line 5, Figs. 1 and 3) in a first storage reservoir; 
			storing a second fluid which has a higher density than the first fluid in a second storage reservoir located at a lower elevation than the first storage reservoir; 
			operatively connecting a pump and the first and second reservoir such that power is stored by displacing the second fluid in the second storage reservoir by pumping the first fluid in the first storage reservoir to the second storage reservoir; and 
			allowing the first fluid to exit the second storage reservoir 
BUEHLER does not teach a desalination system or that the first fluid comprises a desalination feed comprising water.  KELADA teaches systems for water/brine power generation and desalination (title, Abstract, Figs. 1-46) where the first fluid can enter a desalination system (includes twin RO(s) 46, 46, Fig. 15).  KELADA’s systems also can be constructed so that a saline water power and desalination system are arranged at different elevations (¶ 008) after which desalination of the saline water can occur with a reverse osmosis system where the first fluid (LP treated seawater) comprises a desalination feed comprising water (saline sea water is pumped through twin RO membranes (64, 64, Fig. 15) and also transferred to a seawater treatment plant for further processing). 
	It would be obvious to the PHOSITA to utilize the fluid density/stored energy teachings of BUEHLER and incorporate this basic understanding to then have a first fluid that contains water and a desalination feed comprising water and a fluid entering a desalination system as taught by KELADA to form a power generation and desalination system that provides the benefit of producing commercially viable power production/water desalination processing as expressly described by KELADA (¶s 0174-0179 of KELADA).   
	In reference to Claim 38, BUEHLER further teaches that the first fluid comprises a hydrocarbon (“hydrocarbons”, last paragraph in ¶ 0026, last four lines).  
	In reference to Claim 40, BUEHLER also teaches that the first fluid comprises ethanol (“ethanol (0.789 kg/l”, last paragraph in ¶ 0026, last four lines).  
	In reference to Claim 44, while BUEHLER teaches a first fluid BUEHLER is silent about further comprising pressurizing a desalination feed comprising water with the pump.  KELADA teaches systems for water/brine power generation and desalination (title, Abstract, Figs. 1-46) that further comprises pressurizing a desalination feed comprising water with the pump (pumps P1, P2, P3, P4, P5, ¶ 0126, Fig. 15).
	It would be obvious to the PHOSITA to further comprises pressurizing a desalination feed comprising water with the pump as taught by KELADA and incorporate this feature into the system of BUEHLER for at least the benefit of providing both power generation and water desalination as expressly described by KELADA (¶s 0174-0179 of KELADA).   


Conclusion
Prior art of record not relied upon is considered pertinent to Applicant’s disclosure.  US20190078014 shows elements and features that are representative of the state of the art prior to the filing date of Applicant’s disclosure.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Friday December 2, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746